13 So.3d 1126 (2009)
In re Michael J. HAND.
No. 2009-B-1736.
Supreme Court of Louisiana.
July 31, 2009.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that Michael J. Hand, Louisiana Bar Roll number 16958, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee(s) to protect the interests of respondent's clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
/s/ Benjamin Jones
Justice, Supreme Court of Louisiana